Citation Nr: 1312738	
Decision Date: 04/17/13    Archive Date: 05/02/13

DOCKET NO.  11-14 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a right knee disorder including osteoarthritis, to include as secondary to service-connected disabilities of the left leg.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran, His Spouse, and His Daughter


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1949 to April 1950.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In February 2013, the Veteran appeared at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

The issue of entitlement to service connection for a low back disability, to include as secondary to service-connected left leg disabilities, has been raised by the record, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The record contains a medical finding that the Veteran's gait alteration caused by his service-connected left knee disability has contributed to his current right knee disorder. 



CONCLUSION OF LAW

The criteria for service connection of osteoarthritis of the right knee have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  The VCAA applies to the instant claim.  However, inasmuch as this decision grants the benefit sought on appeal, there is no reason to belabor the impact of the VCAA on this matter; any notice error or duty to assist failure as to this claim is harmless.

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §1131; 38 C.F.R. § 3.303. 

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts and Analysis

The Veteran suffered an injury to his left leg in service.  Service connection has been awarded for ankylosis of the left ankle (rated as 20 percent disabling), residuals of injury to left leg and ankle (rated as 20 percent disabling), traumatic arthritis of the left foot (rated as 10 percent disabling), peripheral neuropathy of the left leg (rated as 10 percent disabling), and mild shortening of the left leg (rated as 0 percent disabling).  He seeks service connection for osteoarthritis of the right knee, to include as secondary to his service-connected left leg disabilities.

The Veteran has been complaining of right knee and right leg pain since at least January 2001 and has been treated for these conditions through the VA Medical Center.  A June 2010 orthopedic consultation noted significant patellofemoral wear in the right knee and osteoarthritis.  At that time, the Veteran reported a long history of right knee pain which had gradually worsened over the past two to three years, as well as instances of swelling and giving way.

At hearing in February 2013, the Veteran testified that his problems with his right knee had begun about 20 years before.  He had suffered an injury to his left leg in service which never fully healed and continued to get worse over time.  As a result, he had compensated by making more demands on the right leg, until the increased stress had caused arthritis in the right knee.  He testified that he had been treated for his right knee at VA and that his doctors had told him that the right knee problems were the result of having favored his left leg for so long.  He experienced increased symptoms during weather changes and was receiving regular injections to treat his right knee problem.  In fact, he felt that since the left leg had been surgically repaired, his right leg was now worse than the left.  He noted that he had not been afforded a VA examination for the right knee, but that doctors had attributed it to the left leg disabilities.  The Veteran's wife stated that he used a knee brace and a built-up shoe for his left leg, but still walked with a limp and was unable to stand on his own, even to dress himself.

A treatment note and written opinion by the Veteran's treating VA physician, submitted after the hearing, discussed the Veteran's history of right knee degenerative joint disease, including episodes of locking, give away, and swelling.  The Veteran reported crepitus and falls due to instability in both knees.  The provider noted the Veteran's left leg surgery 30 years earlier with the placement of metal plates, which resulted in an altered gait and a shortened left leg.  The provider also noted that the Veteran had onset of pain in his right knee which had worsened over the past five years.  "He feels that the altered gait has contributed to the deterioration of the [right] knee and I agree with this . . . It is not unusual for this to be a contribution (factor) of opposite knee degenerative joint disease."

Service connection requires evidence of an event or injury in service, evidence of a current disability, and evidence of a causal link between the two.  38 C.F.R. § 3.303.  In this instance, the Veteran sustained a clear injury to his left leg in service which has resulted in several service-connected disabilities as well as a significant history of pain and weakness in that leg.  He currently also has a demonstrable disability of right knee osteoarthritis, which he asserts is related to additional stress put on that joint because of the disabilities in his right leg.  The Veteran's treating physician has submitted a statement supporting the assertion that the left leg disabilities have played a role with respect to the current right knee disability.  Moreover, the physician noted that such a mechanism of injury or contributing factor is not unusual.

In light of the February 2013 statement by the Veteran's treating physician, service connection for right knee osteoarthritis on a secondary basis is warranted.  38 C.F.R. § 3.310.  In reviewing the evidence submitted in this matter, the Board affords the Veteran the benefit-of-the-doubt as required by law.  38 U.S.C.A. § 5107(b).

 
ORDER

Entitlement to service connection for osteoarthritis of the right knee, as secondary to service connected disabilities of the left leg, is granted, subject to the laws and provisions governing the award of monetary benefits.



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


